United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.E., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-399
Issued: June 20, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 12, 2013 appellant filed a timely appeal from the September 30, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue on appeal is whether appellant met her burden of proof to establish a recurrence
of disability commencing on May 31, 2012 causally related to her accepted employment
condition.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been on appeal before the Board.2 In a December 3, 2008
decision, the Board affirmed the February 11, 2008 decision of OWCP, which found that
appellant had not established permanent impairment related to her accepted cervical condition.
The facts and history contained in the prior appeal are incorporated by reference. The relevant
facts include that on September 30, 2004 appellant’s claim was accepted for cervical disc
herniation at C4-5, C5-6 and C6-7.
In May 31, 2012 reports, Dr. Samuel J. Chmell, a Board-certified orthopedic surgeon,
noted that appellant had a substantial worsening of her work-related cervical disc herniation. He
advised that her neck pain became excruciating and began radiating down her left arm with
repetitive typing and head movements at work. He noted that a cervical spine magnetic
resonance imaging (MRI) scan on March 15, 2012 revealed spinal stenosis at C5-6 and C6-7
with spondylosis and arthritis. Dr. Chmell opined that the MRI scan showed material worsening
of appellant’s work-related condition, especially when compared to an April 28, 2004 MRI scan,
where she had small disc herniations at C5-6 and C6-7. He stated that the disc herniations had
worsened to the point that she had spinal stenosis, spondylosis and arthritis. Dr. Chmell noted
that due to the “worsening/reoccurrence of this accepted condition, [appellant] is fully
incapacitated for duty. These opinions are based upon a reasonable degree of medical and
orthopedic surgical certainty.” He continued to treat appellant and placed her off work noting
that she was fully incapacitated for duty as of May 31, 2012.
On June 1, 2012 appellant claimed a recurrence of disability as of May 31, 2012, noting
that her cervical disc herniation condition was still active over the years and that her condition
had worsened. The employing establishment indicated that she was transferred to the
Department of Veterans Affairs (DVA) effective February 22, 2004. It advised that the
recurrence occurred while working at DVA.
In a letter dated September 6, 2012, OWCP informed appellant of the type of evidence
needed to support her claim.
In an October 15, 2012 report, Dr. Fernando Techy, an orthopedic surgeon, stated that
appellant presented with complaints of neck and back pain that became worse over the past
seven months. He advised that he was unable to find a focal deficit and her problem might be
fibromyalgia. In a November 28, 2012 report, Dr. Leslie Schwindel, a resident orthopedic
surgeon working under Dr. Techy, noted appellant’s continuing complaints. She noted that
appellant was morbidly obese with decreased range of neck motion. Dr. Schwindel advised that
appellant’s neck pain was exacerbated in March 2012 with a heavy lifting work injury. In a
December 12, 2012 report, Dr. Techy advised that appellant reviewed her record and related that
it incorrectly stated that she had exacerbated her neck pain due to a March 2012 heavy lifting
work injury. Appellant related that the original injury was created by a heavy lifting episode in
1997 and “the pain she was currently experiencing, was not a direct result of any work-related
2

Docket No. 08-1142 (issued December 3, 2008). On June 30, 2004 appellant, then a 41-year-old bill resolution
specialist, filed an occupational disease claim which OWCP accepted for cervical disc herniation at C4-5, C5-6 and
C6-7.

2

injury, but rather started spontaneously while she was at home.” Dr. Techy diagnosed cervical
myelopathy and cervical stenosis at C4-5, C5-6 and C6-7 with a mild right foraminal stenosis at
C4-5 and moderate central stenosis at C5-6 and C6-7 with possible myelomalacia behind the
bodies of C5-6 and C6-7.”3
By decision dated March 4, 2013, OWCP denied appellant’s claim for a recurrence. It
found that the evidence was insufficient to establish that she was disabled due to a material
change or worsening of her accepted work-related conditions.
Appellant requested a hearing, which was held on July 18, 2013. She noted that, on
March 15, 2012, she was awakened by unbearable pain in her neck and shoulder with severe
sharp pain down her arm to her fingers, which were completely numb and tingling. Appellant
indicated that she went to the emergency room. She explained that testing revealed an alteration
in her herniated cervical disc and she was taken off work. Appellant indicated that she had no
hobbies or nonfederal employment and continually had neck, shoulder, back and arm pain due to
her herniated disc. She questioned why her claim was closed as she was in need of continued
medical treatment due to her accepted herniated cervical discs, which had not resolved. During
the hearing appellant confirmed that in February 2004 she began working for DVA performing
the same type of work. Further, she indicated that she stopped work on December 31, 2011 due
to a specific work incident which resulted in a diagnosis of post-traumatic stress disorder and did
not return to work.4 OWCP received copies of previously submitted reports.
Dr. Chmell continued to submit reports. In a March 29, 2013 report, he opined that
appellant had “a spontaneous change of her work-related condition of cervical disc herniations.”
Dr. Chmell noted that, on March 14, 2012, she “awoke from her sleep with excruciating pains in
her neck and left shoulder area. [Appellant] spent the day on bed rest taking medications. On
the next day [March 15, 2012], her pain had worsened with radiation from her neck all the way
down to the fingers of her left hand. [Appellant] had excruciating pain and called the
paramedics.” Dr. Chmell advised that appellant had emergency treatment and that a
computerized tomography (CT) scan of the cervical spine “demonstrated a spontaneous material
change with worsening of her accepted cervical condition. [Appellant] was treated for cervical
radiculopathy.” He noted that she had a cervical spine MRI scan on November 6, 2012 which
“demonstrated a substantial material change and worsening of her accepted work-related
condition, especially when compared to the MRI scan of her cervical spine performed on
[April 28, 2004] where she just had small disc herniations at C5-6 and C6-7 levels from her
original work injury.” Dr. Chmell explained that these disc herniations had markedly worsened
where appellant now had spinal stenosis, spondylosis, arthritis and marked spinal cord and nerve
root compression. He opined that “due to this spontaneous worsening and reoccurrence of
3

An October 15, 2012 cervical spine x-ray revealed intact vertebrae with moderate disc space narrowing at C5-6
and to a lesser degree C6-7. An October 15, 2012 lumbosacral spine x-ray revealed minimal spurring at L2 and L3,
with moderate narrowing at L4-5. A November 6, 2012 cervical spine MRI scan compared findings to an April 28,
2004 study and noted greater moderate posterior bulge at C5-6 intervertebral disc with associated moderate central
canal stenosis and a more pronounced herniated disc at the C6-7 level.
4

The record reflects that appellant filed a claim for an emotional condition on December 30, 2011 when
threatened by a veteran at work. That claim was accepted for post-traumatic stress disorder. Appellant stopped
work on December 31, 2011 and is currently on the periodic rolls receiving compensation for wage loss.

3

[appellant’s] accepted work-related condition, she remains fully incapacitated for duty.”
Dr. Chmell indicated that his partner recommended cervical spine surgery and noted that this
was not previously recommended “because [appellant] did not have this progression/spontaneous
worsening until now.” He opined that his opinion was “based upon a reasonable degree of
medical and orthopedic surgical certainty.”
In a July 1, 2013 report, Dr. Chmell noted treating appellant on numerous occasions. He
explained that her original injury occurred when she was a bill resolution specialist. Duties
included picking up bundles of bills in mail crates; picking up the trays intermittently eight hours
five days per week; keying bills; and carrying the crate of bills to the mailroom. Dr. Chmell
advised that appellant developed sharp throbbing pain down the neck, arms and shoulders with
burning in her arms, numbness in her arms and hands with weakness and loss of balance. He
indicated that she underwent MRI scans of the cervical spine on March 15 and November 6,
2012, which revealed disc herniations at C4-5, C5-6 and C6-7. Dr. Chmell diagnosed cervical
disc herniations at C4-5, C5-6 and C6-7 and recommended surgery for appellant’s cervical spine
disc herniations. He opined that these disc herniations occurred from picking up bundles of bills
mail crates. Dr. Chmell explained that appellant required surgery as the herniations had not
resolved and would not resolve. His opinions were “based upon a reasonable degree of medical
and orthopedic surgical certainty.” Dr. Chmell indicated that appellant had not recovered from
the original disability as she still had three disc herniations. He noted that she returned to
employment after physical therapy and medication. Dr. Chmell further noted that “there were
not any precipitating factors. The accepted work-related herniated discs that happened at
[appellant’s] work site, from lifting mail crates, have not resolved. As a result of spontaneous
changes in the disc herniations as ascertained by MRI scans, [appellant] is totally and
permanently disabled. These opinions are based upon a reasonable degree of medical and
orthopedic surgical certainty.”
In a July 3, 2013 statement, appellant indicated that she returned to her date-of-injury
position full time but she was always in pain and continued to take medication to work through
the pain. She noted that, on November 30, 2011, she picked up a box of paper and injured her
stomach. Appellant explained that her case was accepted for abdominal muscle sprain. She also
noted that, on December 31, 2011, a veteran came into their office and threatened with a weapon
that he was “going to kill someone for taking his money. Appellant indicated that her case was
accepted for post-traumatic stress.5 She indicated that she never stopped receiving medical
treatment since her case was accepted in 2004 and that she continued to work with pain and
medication until March 15, 2012 when she had unbearable cervical pain. Appellant stated that
her treatment was for the same area of her accepted cervical herniations. In an August 12, 2013
statement, she reiterated that her condition had worsened, she had pain since her original injury
and her cervical herniated discs never resolved. Appellant noted that her physician advised her
that she would need surgery for her herniated discs.
In a September 30, 2013 decision, an OWCP hearing representative affirmed the
March 4, 2013 decision. She found that the medical evidence did not support that the worsening
cervical condition and need for additional treatment in 2011 and disability from in 2012 was due
5

These other claims are not presently before the Board.

4

to a spontaneous worsening of appellant’s accepted work injury without any intervening work
duties.
LEGAL PRECEDENT
Section 10.5(x) of OWCP’s regulations provide that a recurrence of disability means an
inability to work after an employee has returned to work, caused by a spontaneous change in a
medical condition which had resulted from a previous injury or illness without an intervening
injury or new exposure to the work environment that caused the illness.6
An individual who claims a recurrence of disability resulting from an accepted
employment injury has the burden of establishing that the disability is related to the accepted
injury. This burden requires furnishing medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, concludes that the disabling condition is
causally related to the employment injury and who supports that conclusion with sound medical
reasoning.7
Appellant has the burden of establishing that she sustained a recurrence of a medical
condition8 that is causally related to her accepted employment injury. To meet her burden, she
must furnish medical evidence from a physician who, on the basis of a complete and accurate
factual and medical history, concludes that the condition is causally related to the employment
injury and supports that conclusion with sound medical rationale.9 Where no such rationale is
present, the medical evidence is of diminished probative value.10
ANALYSIS
OWCP accepted appellant’s claim for cervical disc herniation at C4-5, C5-6 and C6-7.
Appellant claimed a recurrence of disability beginning on May 31, 2012. The Board finds that
she did not submit sufficient reasoned medical evidence that she had recurrent disability
beginning May 31, 2012, which was causally related to her 2004 accepted cervical conditions.
Appellant submitted several reports from Dr. Chmell. This included a May 31, 2012
report in which Dr. Chmell opined that she had a substantial worsening of her work-related
cervical disc herniation due to repetitive typing and head movements at work. He explained that
a March 15, 2012 MRI scan showed spinal stenosis at C5-6 and C6-7 with spondylosis and
arthritis and was a material worsening of appellant’s accepted condition when compared to a
prior MRI scan. Dr. Chmell stated that the disc herniations had worsened to where she now had
spinal stenosis, spondylosis and arthritis. He indicated that due to the “worsening/reoccurrence
6

20 C.F.R. § 10.5(x); see Theresa L. Andrews, 55 ECAB 719 (2004).

7

Dennis E. Twardzik, 34 ECAB 536 (1983); Max Grossman, 8 ECAB 508 (1956); 20 C.F.R. § 10.104.

8

20 C.F.R. § 10.5(y) (2002).

9

Ronald A. Eldridge, 53 ECAB 218 (2001).

10

Mary A. Ceglia, 55 ECAB 626 (2004); Albert C. Brown, 52 ECAB 152 (2000).

5

of this accepted condition” appellant was fully incapacitated. In his March 29, 2013 report,
Dr. Chmell opined that she had “a spontaneous change of her work-related condition of cervical
disc herniations.” He stated that, on March 14, 2012, appellant had excruciating neck and left
shoulder pain and had sought emergency treatment on March 15, 2012 where a CT scan showed
“a spontaneous material change with worsening of [appellant’s] accepted cervical condition. She
was treated for cervical radiculopathy.” Dr. Chmell reiterated that an MRI scan showed a
“substantial material change and worsening of her accepted work-related condition.” He opined
that the disc herniations had markedly worsened to the point where appellant had spinal stenosis,
spondylosis, arthritis and marked spinal cord and nerve root compression, which fully
incapacitated her and that surgery was now recommended. In his July 1, 2013 report, Dr. Chmell
noted her work duties and advised that she developed sharp throbbing pain down the neck, arms
and shoulders with burning in her arms, numbness in her arms and hands with weakness and loss
of balance. He indicated that appellant had not recovered from the original disability as she still
had three disc herniations and that the accepted work conditions never resolved. Dr. Chmell
indicated that the recurrence that she had was a “spontaneous change and worsening of her
condition.” He further noted that “there were not any precipitating factors. The accepted workrelated herniated discs that happened at [appellant’s] work site, from lifting mail crates have not
resolved. As a result of spontaneous changes in the disc herniations as ascertained by MRI
scans, [appellant] is totally and permanently disabled. These opinions are based upon a
reasonable degree of medical and orthopedic surgical certainty.”
The Board finds that Dr. Chmell’s conclusions are not sufficient to establish a recurrence
of disability. Although Dr. Chmell opined that there was “no intervening trauma or aggravating
activity” he did not explain appellant’s current work duties or how he arrived at his conclusion
that this was a spontaneous change in her condition that resulted from the work injury without an
intervening injury. This is especially important in light of the fact that appellant has not worked
for the employing establishment since 2004, as she left to work for DVA and had suffered from
new work injuries during that time. Dr. Chmell also attributed her symptoms and disability in
his May 31, 2012 report to recent repetitive work factors. Furthermore, while appellant indicated
that she was performing the same job duties, the record reflects an intervening traumatic injury
on November 30, 2011 and an accepted emotional condition claim in December 2011. She
stopped work on December 31, 2011 and was placed on the periodic rolls at that time. The
Board notes that is unclear if he was aware of this intervening job change and intervening
events.11 The Board has held that medical conclusions unsupported by facts and rationale are of
little probative value.12
In a December 12, 2012 report, Dr. Techy, noted that it had incorrectly been stated that
appellant had exacerbated her neck pain in March 2012 of that year with a heavy lifting at work.
He explained that she had related that the original injury was created by a heavy lifting episode
in 1997 and “the pain [that appellant] was currently experiencing, was not a direct result of any
work-related injury, but rather started spontaneously while she was at home.” The Board notes
that while appellant related that her current condition was due to her original condition,
11

See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962) (where the Board held that medical opinions based upon an
incomplete history have little probative value).
12

C.B., Docket No. 08-2268 (issued May 22, 2009).

6

Dr. Techy did not offer his own opinion as to the cause of the recurrence. Thus, this report is of
limited probative value.13
OWCP also received other medical evidence that included diagnostic test reports.
However, this evidence did not offer an opinion as to the cause of the claimed recurrence.
Medical evidence that does not offer any opinion regarding the cause of an employee’s condition
is of limited probative value on the issue of causal relationship.14
In the instant case, none of the medical reports submitted by appellant contained a
rationalized opinion to explain why she could no longer perform the duties of her light-duty
position and why any such disability or continuing condition would be due to a spontaneous
change in the accepted condition from 2004 and not from any intervening job duties or events.
As appellant has not submitted any medical evidence establishing that she sustained a recurrence
of disability due to her accepted employment injury, she has not met her burden of proof.
On appeal, appellant argued that she still needs treatment. As found above, she has not
established her claim for a recurrence of disability.15
CONCLUSION
The Board finds that appellant did not establish that she sustained a recurrence of
disability commencing May 31, 2012 causally related to her accepted employment injury.

13

See K.W., 59 ECAB 271 (2007) (medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
14

S.E., Docket No. 08-2214 (issued May 6, 2009).

15

To the extent that appellant is claiming a new injury, she may wish to file a new claim.

7

ORDER
IT IS HEREBY ORDERED THAT the September 30, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 20, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

